        Case 3:20-cv-02731-VC Document 636 Filed 08/28/20 Page 1 of 3




WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
wfreeman@aclunc.org                              Public Defender
SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
sriordan@aclunc.org                              Chief Attorney
ANGÉLICA SALCEDA (SBN 296152)                    GENNA ELLIS BEIER (CA SBN 300505)
asalceda@aclunc.org                              genna.beier@sfgov.org
AMERICAN CIVIL LIBERTIES UNION                   JENNIFER T. FRIEDMAN (SBN 314270)
FOUNDATION OF NORTHERN                           jennifer.friedman@sfgov.org
CALIFORNIA                                       EMILOU H. MACLEAN (CA SBN 319071)
39 Drumm Street                                  emilou.maclean@sfgov.org
San Francisco, CA 94111                          FRANCISCO UGARTE (CA SBN 241710)
Telephone: (415) 621-2493                        francisco.ugarte@sfgov.org
Facsimile: (415) 255-8437                        OFFICE OF THE PUBLIC DEFENDER
                                                 SAN FRANCISCO
Attorneys for Petitioners-Plaintiffs             555 Seventh Street
Additional Counsel Listed on Following Page      San Francisco, CA 94103
                                                 Direct: (415) 553-9319
                                                 Facsimile: (415) 553-9810


                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION



ANGEL DE JESUS ZEPEDA RIVAS,                     CASE NO. 3:20-CV-02731-VC
BRENDA RUBI RUIZ TOVAR,
LAWRENCE KURIA MWAURA,
LUCIANO GONZALO MENDOZA
JERONIMO, CORAIMA YARITZA                        NOTICE OF REQUESTS FOR
SANCHEZ NUÑEZ, JAVIER ALFARO,                    RELEASE
DUNG TUAN DANG,

                       Petitioners-Plaintiffs,   JUDGE VINCE CHHABRIA

                     v.
DAVID JENNINGS, Acting Director of the
San Francisco Field Office of U.S. Immigration
and Customs Enforcement; MATTHEW T.
ALBENCE, Deputy Director and Senior
Official Performing the Duties of the Director
of the U.S. Immigration and Customs
Enforcement; U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT; GEO GROUP,
INC.; NATHAN ALLEN, Warden of Mesa
Verde Detention Facility,

                   Respondents-Defendants.




                             NOTICE OF REQUESTS FOR RELEASE
        Case 3:20-cv-02731-VC Document 636 Filed 08/28/20 Page 2 of 3




BREE BERNWANGER* (NY SBN 5036397)               MARTIN S. SCHENKER (SBN 109828)
bbernwanger@lccrsf.org                          mschenker@cooley.com
TIFANEI RESSL-MOYER (SBN 319721)                COOLEY LLP
tresslmoyer@lccrsf.org                          101 California Street, 5th Floor
HAYDEN RODARTE (SBN 329432)                     San Francisco, CA 94111
hrodarte@lccrsf.org                             Telephone: (415) 693-2000
LAWYERS’ COMMITTEE FOR                          Facsimile: (415) 693-2222
CIVIL RIGHTS OF
SAN FRANCISCO BAY AREA                          TIMOTHY W. COOK* (Mass. BBO# 688688)
131 Steuart St #400                             tcook@cooley.com
San Francisco, CA 94105                         FRANCISCO M. UNGER* (Mass. BBO#
Telephone: (415) 814-7631                       698807)
                                                funger@cooley.com
JUDAH LAKIN (SBN 307740)                        COOLEY LLP
judah@lakinwille.com                            500 Boylston Street
AMALIA WILLE (SBN 293342)                       Boston, MA 02116
amalia@lakinwille.com                           Telephone: (617) 937-2300
LAKIN & WILLE LLP                               Facsimile: (617) 937-2400
1939 Harrison Street, Suite 420
Oakland, CA 94612
Telephone: (510) 379-9216
Facsimile: (510) 379-9219

JORDAN WELLS (SBN 326491)
jwells@aclusocal.org
STEPHANIE PADILLA (SBN 321568)
spadilla@aclusocal.org
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF SOUTHERN CALIFORNIA
1313 West Eighth Street
Los Angeles, CA 90017
Telephone: (213) 977-9500
Facsimile: (213) 977-5297

                            Attorneys for Petitioners-Plaintiffs
                                 *Admitted Pro Hac Vice




                           NOTICE OF REQUESTS FOR RELEASE
         Case 3:20-cv-02731-VC Document 636 Filed 08/28/20 Page 3 of 3




       On information and belief, I, Francisco Ugarte, submit the following application for

release of Raleigh Rana Figueras.



 Dated: August 28, 2020                                     Respectfully submitted,

                                                            /s/ Francisco Ugarte
                                                            Francisco Ugarte (CA SBN 241710)
                                                            Francisco.ugarte@sfgov.org




                               CERTIFICATE OF SERVICE

I, Francisco Ugarte, hereby certify that copies of the foregoing documents were served on

counsel of record via ECF on this 28th day of August, 2020.




                                     /s/ Francisco Ugarte
                                     Francisco Ugarte




                                                  1
                               NOTICE OF REQUEST FOR RELEASE
